DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-7 and 12-20 in the reply filed on 29 November 2021 is acknowledged.  
There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  See MPEP 803(I).  In the present application, search and examination of the elected Group I revealed prior art which also applied to non-elected Group II.  Concurrent examination of Groups I and II presents no serious or additional burden relative to examination of Group I alone.  Upon further consideration, the restriction requirement dated 10 November 2021 does not meet criteria (B) and is no longer proper.  
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10 November 2021, is hereby withdrawn and Claims 8-11 are rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spiro ring Z represented by the formula (Z)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from Claim 3 and is therefore similarly indefinite.
Claim 4 recites the limitation "the spiro ring Z represented by the formula (Z)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 18-20 include the phrase “such as”.  The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the bond group L" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the formula (1)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the formula (1)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2008/0226883) in view of Gemert et al. (US 5,961,892; cited in Applicant’s IDS).
Regarding Claim 1, Izumi teaches a photochromic optical article comprising an optical substrate having a photochromic layer formed on at least surface thereof.  The photochromic layer contains a photochromic compound dispersed in a resin.  The photochromic compound is an indenonaphthopyran compound (Abstract).  
The photochromic compound has the following general formula (p. 3, [0032]):

    PNG
    media_image1.png
    212
    371
    media_image1.png
    Greyscale
.
R1 and/or R2 may be an alkoxy group.  Alternatively, R1 and R2 may be hydroxyl, alkyl, trifluoromethyl (i.e. haloalkyl), alkoxycarbonyl, amino, substituted amino, aralkoxy, halogen, aralkyl, optionally substituted aryl or heteroaryl, and the variables p and q (corresponding to the claimed a and b) are 0-3 (p. 3, [0035]).  R3 and R4 may be optionally substituted aryl, heteroaryl, or alkyl groups (p. 3, [0036]).  
R5 and R6 are each positioned at the 13-position carbon atom.  These variables together may form a substituted or unsubstituted cycloaliphatic group (p. 4, [0038]).  One example of a cycloaliphatic group formed by R5 and R6 is seen in Indenonaphthopyran (a) (p. 10, [0101]):

    PNG
    media_image2.png
    267
    312
    media_image2.png
    Greyscale

In this compound, R5 and R6 together form a cycloheptane spiro ring at the 13-position carbon atom.
Izumi’s general formula (I) reads on a chromene compound having an indenonaphthopyran moiety which includes a spiro ring at the 13-position when R5 and R6 together form a cycloaliphatic ring.  The indenopaphthopyran (a) reads on a chromene compound having an indenonaphthopyran moiety which includes a cycloheptane spiro ring at the 13-position.  
Izumi’s photochromic optical article is exemplified by a plastic lens (p. 1, [0001]).  Photochromic spectacles including such lenses are quickly colored when irradiated with light containing UV rays like sunlight, and when not irradiated, fade colors and become transparent (p. 1, [0002]).  Izumi’s examples stress the importance of maintaining a good fading rate (p. 11, [0116]; p. 13, Table 1).  
Izumi does not teach compounds containing an oligomer chain group selected from a polyalkylene oxide chain having at least three recurring units and a polyester chain having at least three recurring units as claimed.
In the same field of endeavor, Gemert teaches photochromic naphthopyran compounds which have been alkoxylated (Abstract).  The presence of a polyalkoxylated substituent results in an improved fade rate as compared to naphthopyrans having single alkoxy substituents.  Activated colors are not changed with this substitution (col. 1, lines 48-55).  
Gemert’s polyalkoxylated naphthopyran compound has the following structure (Abstract):

    PNG
    media_image3.png
    207
    270
    media_image3.png
    Greyscale

The R3 group may be a polyalkoxy substituent represented by the formula                      -A[(C2H4O)x(C3H6O)y(C4H8O)z]D where A is -C(O)O, -CH2O, or -O; D is C1-C3 alkyl; x, y, and z are 0-50; and x+y+z=2-50 (col. 2, lines 48-62).  This reads on a polyalkylene oxide oligomer chain group having 2-50 recurring units.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Izumi in view of Gemert to include at least one polyalkoxy substituent as the R1 and/or R2 substituent in Izumi’s indenonaphthopyran compound in order to take advantage of the improved fade rate relative to the alkoxy substituents suggested by Izumi.  Modification in this way reads on Claim 1.
Regarding Claim 2, Including at least one polyalkoxy substituent as the R1 and/or R2 substituent in Izumi’s general formula (I) reads on including a polyalkylene oxide oligomer chain group having 2-50 recurring units.  
The remaining R1 and R2 may be hydroxyl, alkyl, trifluoromethyl (i.e. haloalkyl), alkoxycarbonyl, amino, substituted amino, aralkoxy, halogen, aralkyl, optionally substituted aryl or heteroaryl, and the variables p and q (corresponding to the claimed a and b) are 0-3 (p. 3, [0035]).  These substituents read on the claimed R1 and R2.
R3 and R4 in general formula (I) may be optionally substituted aryl, heteroaryl, or alkyl groups (p. 3, [0036]).  These groups read on the claimed R3 and R4.  
As illustrated above, Izumi’s Indenonaphthopyran (a) demonstrates that a cycloheptyl ring is one example of a suitable cycloaliphatic group that may be formed by the R5 and R6 substituents in general formula (I).  It would have been obvious to one of ordinary skill in the art to select a cycloheptyl ring as the cycloaliphatic group formed by the R5 and R6 substituents in general formula (I) based on the fact that it is expressly recognized by Izumi as being suitable.  The cycloheptyl group reads on the claimed spiro ring Z having 7 carbon atoms.  Thus, modification of Izumi in view of Gemert reads on Claim 2.
Regarding Claims 3, 4, and 12-14, the cycloheptyl spiro group illustrated in Izumi’s indenonaphthopyran (a) reads on the claimed spiro ring Z.
Regarding Claims 5 and 15-17, modifying Izumi’s indenonaphthopyran (a) in view of Gemert to include at least one polyalkoxy substituent at a position corresponding to Gemert’s R3 results in a compound which reads on the claimed formula (2) where at least one of R1, R2, R200, R100, and R101 are a polyalkoxy oligomer; the remaining R1, R2, R200, R100, and R101 are hydrogen; R300 is a substituted amino group; a’=1; R400 is not present and b’=0; a=0-3; and b=0-3.
Regarding Claims 6 and 18-20, Gemert teaches a polyalkoxy substituent represented by the formula -A[(C2H4O)x(C3H6O)y(C4H8O)z]D where A is -C(O)O, -CH2O, or -O; D is C1-C3 alkyl; x, y, and z are 0-50; and x+y+z=2-50 (col. 2, lines 48-62).  When A is -C(O)O, -CH2O, this reads on the claimed formula (5a) where d=1, R10 is a divalent group; X2 is O; e, e’, and f each equal 0; R8 is one or more alkylene groups having 2, 3, or 4 carbon atoms; n=2-50; and R9 is an alkyl group having 1-3 carbon atoms.  Alternatively, when A is -O, this reads on the claimed formula (5a) where d, e, e’, and f=0; X2 is O; R8 is one or more alkylene groups having 2, 3, or 4 carbon atoms; n=2-50; and R9 is an alkyl group having 1-3 carbon atoms.  
Regarding Claim 7, Gemert teaches a polyalkoxy substituent represented by the formula -A[(C2H4O)x(C3H6O)y(C4H8O)z]D where A may be -O (col. 2, lines 48-62).  When A is -O, the bond group L corresponds to the second claimed structure.
Regarding Claims 8-11, Izumi teaches photochromic optical articles comprising an optical substrate having a photochromic layer formed on at least surface thereof.  The photochromic layer contains a photochromic compound as described above dispersed in a resin (Abstract).  Such articles are formed by forming a photochromic layer on the surface of an optical substrate by a coating method (p. 6, [0061]).  According to the coating method, a curable composition comprising the photochromic compound described above and a photopolymerizable monomer are formed (p. 6, [0062]).  The combination of photochromic compound and photopolymerizable monomer reads on the composition of Claim 8.
Regarding Claim 9, photochromic articles are formed by coating the curable composition on an optical substrate and polymerizing the monomer (p. 6, [0063]-[0065]).
Regarding Claim 10, Izumi’s photochromic layer contains a photochromic compound as described above dispersed in a resin (Abstract).
Regarding Claim 11, Izumi teaches optical articles coated with a film formed from the photochromic compound and a resin (i.e. polymer) that serves as a binder (p. 6, [0062]).  The photochromic compound is dispersed in the resin (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762